  Case 4:19-cv-00415-ALM Document 4 Filed 07/30/19 Page 1 of 17 PageID #: 29



                                       UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION


UNITED STATES OF AMERICA,                         )
          Plaintiff,                              )
                                                  )    Case No. 4:19-cv-00415
v.                                                )
                                                  )
ALEXANDRU BITTNER,                                )
         Defendant.                               )


                            DEFENDANT ALEXANDRU BITTNER’S ANSWER

                                              [JURY DEMAND]

Defendant, Alexandru Bittner (“Bittner”), by his undersigned counsel, answers plaintiff, the

United States’ complaint as follows:


     1. Admits, but denies the Court has jurisdiction to impose criminal penalties against Bittner.

     2. Admits and alleges that Bittner resides in this district.

     3. Admits.

     4. Admits first and second sentence. Denies third sentence with respect to the year his wife

          and daughter moved. Alleges Bittner moved back to Romania in 1990 and that his wife

          and daughter moved back to Romania in 1991. Admits the remainder of paragraph 4.

     5. Admits that Bittner did not file Forms TD F 90-22.1, Report of Foreign Bank and

          Financial Accounts (“FBARs”) prior to May 21, 2012. Denies the remainder of

          paragraph 5. Denies any implication that the failure to file FBARs was intentional or

          knowing.

     6. Denies that Bittner intentionally or knowingly failed to disclose that he had foreign bank

          accounts on his 2007 through 2011 original Form 1040 federal income tax returns filed in




4850-1439-2734.1/B6544/A63010/073019
  Case 4:19-cv-00415-ALM Document 4 Filed 07/30/19 Page 2 of 17 PageID #: 30



          May 2012. Admits the remainder of paragraph 6, but alleges that he engaged CPA Jeff

          Beckley (“CPA Beckley”) to prepare any required tax returns and FBARs; that CPA

          Beckley prepared tax returns and FBARs for 2007 through 2011and filed them on

          Bittner’s behalf in May of 2012; that CPA Beckley nevertheless checked the “no” box on

          the income tax returns filed simultaneously with the FBAR filings and that Bittner did not

          notice that CPA Beckley had checked that box.

     7. Admits, and alleges that the FBARs were prepared by CPA Beckley who incorrectly

          advised Bittner about his reporting obligations with respect to those FBARs.

     8. Denies. Alleges that the original 2009 FBAR identified one account ending 0320 at

          UnitCredit Tiriac Bank in Romania with a max value of $333,333. Further alleges that

          the FBAR forms were prepared by CPA Beckley who incorrectly advised Bittner about

          his reporting obligations with respect to those FBARs.

     9. Admits.

     10. Admits. Alleges Bittner did not have any knowledge regarding the existence of FBARs

          or his obligation to file them until after he returned to the United States from Romania in

          2011, and that upon learning of his obligation he promptly took steps to file any required

          forms. Further alleges that any mistakes made with respect to the FBARs are attributable

          to the negligence of CPA Beckley.

     11. Admits first sentence of paragraph 11. Denies second sentence. Alleges Bittner did not

          have any knowledge regarding the existence of FBARs or his obligation to file them until

          after he returned to the United States from Romania in 2011, and that upon learning of

          his obligation he promptly took steps to file any required forms. Alleges that any

          mistakes made with respect to the FBARs are attributable to the negligence of CPA




4850-1439-2734.1/B6544/A63010/073019
  Case 4:19-cv-00415-ALM Document 4 Filed 07/30/19 Page 3 of 17 PageID #: 31



          Beckley. Further alleges that Bittner was required to file a single FBAR for each year at

          issue stating that he had a financial interest in 25 or more accounts and stating the

          number, but was instructed by Part I, section 14 of the form not to complete Parts II or III

          of the form.

     12. Admits that Bittner had signature authority or control over and an interest in the accounts

          listed in paragraph 12 in his name. Denies that he had signature authority or control over

          the accounts listed in the names of entities. Admits that he had a “financial interest” as

          defined for purposes of FBAR forms in the accounts of the listed entities with the

          exception of the following entities as to which he owned 50 percent or less of the

          outstanding stock in 2007:


                                Ecofish SRL


                                Gama Mac Grup SRL


                                Aquarom Elite SRL


                                Hotel Venetia SRL


                                LCA Service SRL


                                Piscicola Murghiol SRL


                                Piscicola Jurilovca SA


          Denies that all the accounts listed are necessarily separate accounts.


     13. Denies the first and final sentences of paragraph 13. Admits the second sentence.




4850-1439-2734.1/B6544/A63010/073019
  Case 4:19-cv-00415-ALM Document 4 Filed 07/30/19 Page 4 of 17 PageID #: 32



     14. Denies that Bittner was required to file FBARs for 2007 reporting his signature authority

          or control over, or interest in, all of the foreign accounts listed in paragraph 12. Alleges

          that Bittner was required to file a single FBAR for 2007 stating that he had a financial

          interest in 25 or more accounts and stating the number, but was instructed by Part I,

          section 14 of the form not to complete Parts II or III of the form. Alleges Bittner did not

          have any knowledge regarding the existence of FBARs or his obligation to file them until

          after he returned to the United States from Romania in 2011, and that upon learning of

          his obligation he promptly took steps to file any required forms.

     15. Admits that Bittner had signature authority or control over and an interest in the accounts

          listed in paragraph 15 in his name. Denies that Bittner had signature authority or control

          over the accounts listed in the names of entities. Admits that he had a “financial

          interest” as defined for purposes of FBAR forms in the accounts of the listed entities with

          the exception of the following entities as to which he owned 50 percent or less of the

          outstanding stock in 2008:


                                Ecofish SRL


                                Gama Mac Grup SRL


                                Aquarom Elite SRL


                                Hotel Venetia SRL


                                LCA Service SRL


                                Piscicola Murghiol SRL


          Denies that all the accounts listed are necessarily separate accounts.



4850-1439-2734.1/B6544/A63010/073019
  Case 4:19-cv-00415-ALM Document 4 Filed 07/30/19 Page 5 of 17 PageID #: 33



     16. Denies the first and final sentences of paragraph 16. Admits the second sentence.

     17. Denies that Bittner was required to file FBARs for 2008 reporting his signature authority

          or control over, or interest in, all of the foreign accounts listed in paragraph 15. Alleges

          that Bittner was required to file a single FBAR for 2008 stating that he had a financial

          interest in 25 or more accounts and stating the number, but was instructed by Part I,

          section 14 of the form not to complete Parts II or III of the form. Alleges Bittner did not

          have any knowledge regarding the existence of FBARs or his obligation to file them until

          after he returned to the United States from Romania in 2011, and that upon learning of

          his obligation he promptly took steps to file any required forms.

     18. Admits that Bittner had signature authority or control over and an interest in the accounts

          listed in paragraph 18 in his name. Denies that he had signature authority or control over

          the accounts listed in the names of entities. Admits that he had a “financial interest” as

          defined for purposes of FBAR forms in the accounts of the listed entities with the

          exception of the following entities as to which he owned 50 percent or less of the

          outstanding stock in 2009:


                                Ecofish SRL


                                Gama Mac Grup SRL


                                Aquarom Elite SRL


                                Hotel Venetia SRL


                                LCA Service SRL


                                Piscicola Murghiol SRL



4850-1439-2734.1/B6544/A63010/073019
  Case 4:19-cv-00415-ALM Document 4 Filed 07/30/19 Page 6 of 17 PageID #: 34



          Denies that all the accounts listed are necessarily separate accounts.


     19. Denies the first and final sentences of paragraph 19. Admits the second sentence.

     20. Denies that Bittner was required to file FBARs for 2009 reporting his signature authority

          or control over, or interest in, all of the foreign accounts listed in paragraph 18. Alleges

          that Bittner was required to file a single FBAR for 2009 stating that he had a financial

          interest in 25 or more accounts and stating the number, but was instructed by Part I,

          section 14 of the form not to complete Parts II or III of the form. Alleges Bittner did not

          have any knowledge regarding the existence of FBARs or his obligation to file them until

          after he returned to the United States from Romania in 2011, and that upon learning of

          his obligation he promptly took steps to file any required forms.

     21. Admits that Bittner had signature authority or control over and an interest in the accounts

          listed in paragraph 21 in his name. Denies that he had signature authority or control over

          the accounts listed in the names of entities. Admits that he had an “interest” as defined

          for purposes of FBAR forms in the accounts of the listed entities with the exception of

          the following entities as to which he owned 50 percent or less of the outstanding stock in

          2010:


                                Gama Mac Grup SRL


                                Aquarom Elite SRL


                                Hotel Venetia SRL


                                LCA Service SRL


                                Piscicola Murghiol SRL



4850-1439-2734.1/B6544/A63010/073019
  Case 4:19-cv-00415-ALM Document 4 Filed 07/30/19 Page 7 of 17 PageID #: 35



                                Comprest SA


                                Top Invest SRL


          Denies that all the accounts listed are necessarily separate accounts.


     22. Denies the first and final sentences of paragraph 22. Admits the second sentence.

     23. Denies that Bittner was required to file FBARs for 2010 reporting his signature authority

          or control over, or interest in, all of the foreign accounts listed in paragraph 21. Alleges

          that he was required to file a single FBAR for 2010 stating that he had a financial interest

          in 25 or more accounts and stating the number, but was instructed by Part I, section 14 of

          the form not to complete Parts II or III of the form. Alleges Bittner did not have any

          knowledge regarding the existence of FBARs or his obligation to file them until after he

          returned to the United States from Romania in 2011, and that upon learning of his

          obligation he promptly took steps to file any required forms.

     24. Admits that Bittner had signature authority or control over and an interest in the accounts

          listed in paragraph 21 in his name. Denies that he had signature authority or control over

          the accounts listed in the names of entities. Admits that he had an “interest” as defined

          for purposes of FBAR forms in the accounts of the listed entities with the exception of

          the following entities as to which he owned 50 percent or less of the outstanding stock in

          the year at issue:


                                Aquarom Elite SRL


                                LCA Service SRL


                                Piscicola Murghiol SRL



4850-1439-2734.1/B6544/A63010/073019
  Case 4:19-cv-00415-ALM Document 4 Filed 07/30/19 Page 8 of 17 PageID #: 36



                                Comprest SA


          Denies that all the accounts listed are necessarily separate accounts.


     25. Denies the first and final sentences of paragraph 25. Admits the second sentence.

     26. Denies that Bittner was required to file FBARs for 2011 reporting his signature authority

          or control over, or interest in, all of the foreign accounts listed in paragraph 24. Alleges

          that Bittner was required to file a single FBAR for 2011 stating that he had a financial

          interest in 25 or more accounts and stating the number, but was instructed by Part 1,

          section 14 of the form not to complete Parts II or III of the form. Alleges that Bittner did

          not have any knowledge regarding the existence of FBARs or his obligation to file them

          until he returned to the United States from Romania in 2011, and alleges that upon

          learning of his obligation he promptly took steps to file any required forms.

     27. Denies. Alleges that 31 U.S.C. § 5321(a)(5)(B)(i) imposes a maximum penalty of

          $10,000 per form for non-willful violations.

     28. Admits that Bittner did not timely file FBARs for 2007 through 2011, but denies that he

          had “signatory authority” or “financial interest” in all the accounts listed in paragraphs

          12, 15, 18, 21 and 24. Further denies that Bittner was obligated to provide specific

          account information of the nature described in paragraphs 12, 15, 18, 21 and 24 (name on

          the account; the name of the bank; account number; or bank location) for any foreign

          bank account for which he had a FBAR filing obligation. Alleges that Bittner was

          required to file a single FBAR in each year at issue stating that he had a financial interest

          in 25 or more accounts and stating the number, but was instructed by Part I, Section 14 of

          the form not to complete Parts II or III of the form. Admits the second sentence of

          paragraph 28. Alleges that any failure to file FBARs was unintentional and due to


4850-1439-2734.1/B6544/A63010/073019
  Case 4:19-cv-00415-ALM Document 4 Filed 07/30/19 Page 9 of 17 PageID #: 37



          reasonable cause, as Bittner did not have any knowledge regarding the existence of

          FBARs or his obligation to file them until he returned to the United States from Romania

          in 2011, and alleges that upon learning of his obligation he promptly took steps to file

          any required forms.

     29. Denies for lack of sufficient knowledge to form a belief as to the truth of the allegations

          described in paragraph 29.

     30. Admits the first sentence of paragraph 30 as to receipt of notice and demand for the years

          at issue but denies the remainder of the sentence for lack of sufficient knowledge to form

          a belief as to the truth of the allegations described therein. Admits the second sentence.

          Denies the third sentence. Alleges that Bittner is not liable for the underlying non-willful

          FBAR penalties pursuant to 31 U.S.C. § 5321(a)(5)(B)(i)(ii) and thus no interest or other

          statutory additions are applicable.

     31. Denies.

     32. Denies the first sentence of paragraph 32 for lack of sufficient knowledge to form a belief

          as to the truth of the allegations described therein. The remaining sentences in paragraph

          32 are statements of law as to which no response is required.

     33. Admits the first sentence of paragraph 33 as to the fact that Mr. Bittner signed several

          consents but denies the remainder for lack of sufficient knowledge to form a belief as to

          the truth of the allegations regarding the date of the extended statute of limitation for the

          2007 through 2009 years. Denies the second sentence for lack of sufficient knowledge to

          form a belief as to the truth of the allegations described therein. Denies the third sentence

          for lack of sufficient knowledge to form a belief as to the truth of the allegations

          described therein.




4850-1439-2734.1/B6544/A63010/073019
 Case 4:19-cv-00415-ALM Document 4 Filed 07/30/19 Page 10 of 17 PageID #: 38



     34. Admits the first two sentences of paragraph 34. Denies the final sentence for lack of

          sufficient knowledge to form a belief as to the truth of the allegations described therein.

     35. Denies for lack of sufficient knowledge to form a belief as to the truth of the allegations

          described in paragraph 35 as to the “date of assessment” for purposes of the two year rule

          for filing suit.

     36. Bittner denies each and every allegation not specifically admitted to above.

          WHEREFORE, having answered the Plaintiff’s compliant, Bittner raises the following

defenses, and further alleges:


                                       First Defense – Reasonable Cause


     37. Bittner had reasonable cause for failing to file any required FBAR forms.

     38. Bittner incorporates all prior responses and allegations.

     39. Bittner was born in Romania in 1957 where he lived until 1982 during the communist

          era.

     40. Bittner attended a high school in Romania that emphasized technical education, and after

          his second year he opted into mathematics for his curriculum track. At the Politehnica

          University of Bucharest, Bittner studied mechanical and chemical engineering. He also

          served in the army for 9 months, as required. Bittner obtained a Master’s degree in

          chemical engineering in 1981.

     41. In early 1982, he immigrated to the United States with the assistance of the Hebrew

          National Aid Society. Bittner learned English as a second language. He became a

          naturalized citizen in 1987 and resided in the United States until 1990. His first job in the

          U.S. was a dishwasher. He then became a plumber’s apprentice. Later, he obtained a




4850-1439-2734.1/B6544/A63010/073019
 Case 4:19-cv-00415-ALM Document 4 Filed 07/30/19 Page 11 of 17 PageID #: 39



          master plumbing certificate. Bittner then worked as a plumber with various employers

          until he moved back to Romania while also fixing up houses on the side.

     42. Bittner has never taken any educational courses in accounting, law, or taxation.

     43. Bittner moved back to Romania in 1990 where he lived until late 2011. He returned

          following the revolution and fall of communism because he believed there would be

          opportunity for a better life in his home county. Upon his return, he registered with the

          United States embassy.

     44. During those two decades in Romania, he made only 3–4 short trips back to the United

          States to visit family, primarily his older sister and brother-in-law.

     45. During the long period Bittner lived in Romania, he had no awareness that FBAR forms

          existed or that, as a naturalized US citizen who resided in Romania, he was obligated to

          file such forms.

     46. While in Romania, Bittner did file some Form 1040 tax returns in the 1990s reporting

          U.S. sourced income from his minority interest in a restaurant operated by his sister and

          brother-in-law. His brother-in-law prepared those returns on his behalf.

     47. After returning to the United States and discovering he had been required to file tax

          returns (reporting worldwide income) and FBARs, Bittner hired CPA Beckley with the

          goal of getting into compliance with those filing obligations. Bittner found CPA Beckley

          from looking online for a local accountant who had experience with people in his

          situation. CPA Beckley advertised on his website that he had the expertise to advise U.S.

          citizens who earned money from outside the country.

     48. Bittner informed CPA Beckley that he had foreign income; bank accounts; and business

          interests, and he supplied CPA Beckley with information requested of him about those




4850-1439-2734.1/B6544/A63010/073019
 Case 4:19-cv-00415-ALM Document 4 Filed 07/30/19 Page 12 of 17 PageID #: 40



          items. Mr. Beckley prepared Forms 1040 for the years 1990 to 2011 and FBARs for the

          years 1996 through 2011. Bittner reviewed and signed those forms, and CPA Beckley

          filed them on his behalf. Unknown to Bittner, Mr. Beckley made many errors in the

          preparation of those forms, including advising Bittner that the annual FBARs only

          required disclosure of his bank account with the highest balance. Although he prepared

          and filed the Forms 1040 and the FBARs simultaneously, CPA Beckley checked the “no”

          box on Schedule B of all the Forms 1040 to the question regarding whether Bittner had

          foreign bank accounts. CPA Beckley did so due to gross negligence, and Bittner did not

          catch that the wrong boxes had been checked on Schedule B of all the Forms 1040.

     49. After discovering that a myriad of compliance issues had emerged from the tax returns

          prepared by CPA Beckley, Bittner engaged tax counsel and a new CPA. On September

          25, 2013, Bittner filed amended FBARs, disclosing all bank accounts and balances.

     50. Title 31 U.S.C. Section 5321(a)(5)(B) provides that no FBAR penalty shall be imposed if

          the violation was due to reasonable cause and the balance in the account was properly

          reported, i.e., is subsequently reported.

                   Second Defense – Penalty Exceeds the Amount Authorized by Statute

     51. Plaintiff has asserted FBAR penalties that far exceed the amount allowable under the

          statute.

     52. Bittner incorporates all prior responses and allegations.

     53. Under 31 U.S.C. § 5321(a)(5) a non-willful FBAR penalty cannot exceed $10,000 per

          form.

     54. For each year 2007 through 2011, Bittner had 25 or more accounts in which he had a

          “financial interest.” The applicable FBAR forms and accompanying instructions state




4850-1439-2734.1/B6544/A63010/073019
 Case 4:19-cv-00415-ALM Document 4 Filed 07/30/19 Page 13 of 17 PageID #: 41



          that persons who have financial interests in 25 or more bank accounts are to file a single

          FBAR form stating that fact and stating the number of accounts, but are specifically not

          to complete Parts II or III of the form. Bittner thus was required only to file one FBAR

          annually with limited information, and his innocent failure to timely file that annual

          FBAR constitutes only a single violation of the statute, punishable at most by $10,000.

     55. Plaintiff’s imposition of $2,720,000 in FBAR penalties is an erroneous computation and

          inconsistent with 31 U.S.C. § 5321(a)(5), the corresponding regulations, and the FBAR

          instructions. The maximum non-willful FBAR penalty is $10,000 per violation (FBAR

          form) for a total of $50,000 for the years at issue in this case.


                                       Third Defense – Arbitrary and Capricious


     56. Plaintiff acted arbitrarily and capriciously in assessing the FBAR penalty.

     57. Bittner incorporates all prior responses and allegations.

     58. For reasons unknown, Bittner was singled out for excessively harsh treatment far greater

          than similarly situated persons.

     59. Under the IRS Streamlined Filing Compliance Procedure, persons who resided outside

          the United States for at least one of the three prior years, and who non-willfully failed to

          report income from a foreign financial asset and pay tax as required by U.S. law and

          failed to file FBARs with respect to a foreign financial account may file three years of

          delinquent returns, six years of FBARs, and pay any tax and interest due, but will not be

          subject to failure-to-file and failure-to-pay penalties, accuracy-related penalties,

          information return penalties, or FBAR penalties.




4850-1439-2734.1/B6544/A63010/073019
 Case 4:19-cv-00415-ALM Document 4 Filed 07/30/19 Page 14 of 17 PageID #: 42



     60. On September 24, 2014, Bittner formally requested treatment under the IRS Streamlined

          Filing Compliance Procedure, but even though he qualified, he was arbitrarily and

          capriciously denied such treatment.

     61. In addition, even outside of the IRS Streamlined Filing Compliance Procedure,

          individuals who in similar circumstances innocently fail to file FBARs on foreign bank

          accounts are typically subject to maximum penalties of $10,000 per year and often less or

          nothing. IRM 4.26.16.6.4.1(1); IRS FS 2011-13.

     62. Such treatment is prescribed in the IRS’s Internal Revenue Manual (IRM”). Under the

          IRM, examiners typically will recommend one FBAR penalty per open year, regardless

          of the number of unreported accounts. IRM 4.26.16.6.4.1(1). The IRS arbitrarily and

          capriciously denied such treatment. The IRS arbitrarily and capriciously failed to apply

          its FBAR penalty mitigation guidelines under IRM Exhibit 4.26.16-1, even though Mr.

          Bittner clearly qualified for such. The IRS provided no evidentiary basis to deny penalty

          mitigation, other than unsupported factual assertions by the examiner. The IRS engaged

          in no reasoned decision making in not applying its mitigation guidelines.


                                       Fourth Defense – Excessive Fines


     63. The FBAR penalties asserted in the Complaint violate the Excessive Fines Clause of the

          Eighth Amendment to the Constitution.

     64. Bittner incorporates all prior responses and allegations.

     65. The Eighth Amendment requires that any fine be “proportionate” to the conduct it seeks

          to punish.




4850-1439-2734.1/B6544/A63010/073019
 Case 4:19-cv-00415-ALM Document 4 Filed 07/30/19 Page 15 of 17 PageID #: 43



     66. Plaintiff’s assessment of astronomical penalties of nearly $3 million against Bittner for

          not timely filing 5 FBAR forms is far in excess of any appropriate punishment for his

          non-willful conduct with respect to those statutory violations.

     67. Bittner is a dual citizen, who resided in Romania for all years at issue.

     68. Bittner had no knowledge that the FBAR forms even existed or that he was required to

          file them.

     69. Bittner’s failure to timely file FBARs was not connected with any avoidance of income

          tax. The total tax due shown on Mr. Bittner’s amended income tax returns for the years

          at issue was $625, which he paid.

     70. Between 11 and 18 of the bank accounts each year had balances below $10,000 and as

          little as $1.

     71. Bittner acted in good faith. Once he discovered that he should have filed the forms, he

          promptly engaged CPA Beckley with the goal of getting into compliance with his filing

          obligations.

                                       Fifth Defense – Improper Criminal Sanction

     72. Imposing nearly a $3 million cumulative penalty against Bittner for non-willful

          information reporting violations constitutes a criminal sanction as opposed to a civil

          penalty.

     73. Such amount bears no relationship to any legitimate basis for a civil penalty and is

          necessarily criminal punishment.

     74. Before a criminal sanction may be imposed, Bittner must first be charged with a crime by

          indictment or information, neither of which has happened.




4850-1439-2734.1/B6544/A63010/073019
 Case 4:19-cv-00415-ALM Document 4 Filed 07/30/19 Page 16 of 17 PageID #: 44



                                       Sixth Defense – Unconscionable Punishment

     75. It is unconscionable for Plaintiff to assess and now seek to collect fines of nearly $3

          million against Bittner for innocent conduct that the government admits was entirely non-

          willful and was voluntarily disclosed to the government.

     76. Bittner incorporates all prior responses and allegations.

     77. For the years at issue, Bittner was technically required to file 5 FBARs simply stating

          limited filer information and the number of foreign accounts in which he had a financial

          interest. Nothing further was required.

     78. Bittner is a dual citizen, who lived in Romania for over 20 years before returning to the

          U.S. He had no knowledge that FBAR forms existed or that he had any obligation to file

          them during the years at issue.

     79. As soon as Bittner returned to the United States in late 2011 and discovered that he had

          been required to file these forms, he promptly engaged CPA Beckley with the goal of

          getting into compliance with his filing obligations, and has voluntarily disclosed the

          accounts.

     80. Bittner acted innocently and in good faith and the government admits that any failure

          with respect to his FBAR obligations were non-willful.

     81. There is no legitimate basis to impose a civil fine of nearly $3 million against a citizen

          under these circumstances.

                                                     Jury Demand


     82. Bittner demands a trial by jury on all issues triable by a jury.


          WHEREFORE, Plaintiff should take nothing request in its prayer for relief, and the

     complaint should be dismissed with PREJUDICE.


4850-1439-2734.1/B6544/A63010/073019
 Case 4:19-cv-00415-ALM Document 4 Filed 07/30/19 Page 17 of 17 PageID #: 45



     Dated: July 30, 2019                                  Respectfully submitted,


                                                           CLARK HILL STRASBURGER


                                                           By: /s/ Farley P. Katz
                                                           FARLEY P. KATZ, LEAD ATTORNEY
                                                           State Bar No. 11108790
                                                           2301 Broadway St.
                                                           San Antonio, Texas 78209
                                                           210-250-6007 ph.
                                                           210-258-2702 fax
                                                           farley.katz@clarkhillstrasburger.com

                                                           RACHAEL RUBENSTEIN
                                                           State Bar No. 24073919
                                                           210-250-6006 ph.
                                                           rachael.rubenstein@clarkillstrasburger.com

                                                           THEODORE JOSHUA (“JOSH”) WU
                                                           State Bar No. 24110746
                                                           210-250-6078 ph.
                                                           josh.wu@clarkhillstrasburger.com

                                                           ATTORNEYS FOR DEFENDANT


                                       CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on July 30, a true and correct copy of the foregoing
was electronically filed with the Clerk of Court using the CM/ECF system, which will send
notification of such filing to the following:

                     Holly M. Church
                     Herbert W. Linder
                     Attorneys, Tax Division
                     United States Department of Justice
                     717 N. Harwood, Suite 400
                     Dallas, Texas 75201
                     Holly.M.Church@usdoj.gov
                     Herbert.W.Linder@usdoj.gov
                     Attorneys for Plaintiff,
                     United States

                                                           /s/Rachael Rubenstein
                                                           Rachael Rubenstein


4850-1439-2734.1/B6544/A63010/073019
